Exhibit 10.2

UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

 

    )     

In the Matter of

  )      Order No.: SE-11-010   )        )     

FIRST COMMUNITY BANK OF

  )      Effective Date: February 24, 2011 AMERICA   )        )     

Pinellas Park, Florida

  )     

OTS Docket No. 08074

  )          )     

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST

WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Southeast Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed First Community Bank of America, Pinellas Park,
Florida, OTS Docket No. 08074 (Association), that the OTS is of the opinion that
grounds exist to initiate an administrative proceeding against the Association
pursuant to 12 U.S.C. § 1818(b);

WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and

WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 1 of 6



--------------------------------------------------------------------------------

denying that such grounds exist, but only admitting the statements and
conclusions in Paragraphs 1 and 2 below concerning Jurisdiction, hereby
stipulates and agrees to the following terms:

Jurisdiction.

1. The Association is a “savings association” within the meaning of 12 U.S.C. §
1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is “an insured
depository institution” as that term is defined in 12 U.S.C. § 1813(c).

2. Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate
Federal banking agency” with jurisdiction to maintain an administrative
enforcement proceeding against a savings association. Therefore, the Association
is subject to the authority of the OTS to initiate and maintain an
administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).

OTS Findings of Fact.

3. Based on its August 23, 2010 examination of the Association (2010
Examination), the OTS finds that the Association has engaged in unsafe or
unsound banking practices including:

(a) operating the Association with an inadequate level of capital protection for
the volume, type and quality of assets held by the Association;

(b) operating with inadequate earnings to augment capital and support reserves;

(c) operating with an excessive level of adversely classified loans and assets;

(d) operating the Association without an adequate and effective risk management
function;

(e) operating the Association with an inadequate allowance for loan and lease
losses (ALLL) for the volume, type, and quality of loans and leases held;

(f) operating with inadequate liquidity and funds management policies;

(g) operating the Association with an excessive concentration of nonresidential
real

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 2 of 6



--------------------------------------------------------------------------------

estate, land, interest only residential, and home equity lines of credit loans;
and

(h) operating in contravention of supervisory policy statements and other
guidance, including, but not limited to:

(i) the Interagency Guidelines Establishing Standards for Safety and Soundness;

(ii) the Interagency Policy Statement on ALLL (December 13, 2006) and OTS Chief
Executive Officer Memorandum No. 304 (ALLL-Observed Thrift Practices Including
Sound Practices), and

(iii) the Interagency Policy Statement on Funding and Liquidity Risk Management
(March 17, 2010).

4. Based on its 2010 Examination of the Association, the OTS finds that the
Association has engaged in violations of law and regulation, including:

(a) 12 C.F.R. Part 215 (relating to transactions with insiders);

(b) 12 C.F.R. Part 223 and 12 C.F.R. § 563.41 (relating to transactions with
affiliates);

(c) 12 C.F.R. § 560.160 (relating to ALLL);

(d) 12 C.F.R. § 563.180 (relating to SAR filings); and

(e) 12 C.F.R. § 572.9 (relating to flood insurance).

Consent.

5. The Association consents to the issuance by the OTS of the accompanying Order
to Cease and Desist (Order). The Association further agrees to comply with the
terms of the Order upon the Effective Date of the Order and stipulates that the
Order complies with all requirements of law.

Finality.

6. The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective
Date, the Order shall be a final order, effective, and fully enforceable by the
OTS under the provisions of 12

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 3 of 6



--------------------------------------------------------------------------------

U.S.C. § 1818(i).

Waivers.

7. The Association waives the following:

(a) the right to be served with a written notice of the OTS’s charges against it
as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

(b) the right to an administrative hearing of the OTS’s charges as provided by
12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

(c) the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and

(d) any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes, or otherwise.

OTS Authority Not Affected.

8. Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar,
or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.

Other Governmental Actions Not Affected.

9. The Association acknowledges and agrees that its consent to the issuance of
the Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 8 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 4 of 6



--------------------------------------------------------------------------------

otherwise, and that may be or have been brought by any governmental entity other
than the OTS.

Miscellaneous.

10. The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.

11. If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.

12. All references to the OTS in this Stipulation and the Order shall also mean
any of the OTS’s predecessors, successors, and assigns.

13. The section and paragraph headings in this Stipulation and the Order are for
convenience only and shall not affect the interpretation of this Stipulation or
the Order.

14. The terms of this Stipulation and of the Order represent the final agreement
of the parties with respect to the subject matters thereof, and constitute the
sole agreement of the parties with respect to such subject matters.

15. The Stipulation and Order shall remain in effect until terminated, modified,
or suspended in writing by the OTS, acting through its Regional Director or
other authorized representative.

Signature of Directors/Board Resolution.

16. Each Director signing this Stipulation attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Association to the issuance
of the Order and the execution of the Stipulation. This Stipulation may be
executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting.

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 5 of 6



--------------------------------------------------------------------------------

WHEREFORE, the Association, by its directors, executes this Stipulation.

 

      Accepted by: FIRST COMMUNITY BANK     OFFICE OF THRIFT SUPERVISION

Pinellas Park, Florida

     

By:

 

/s/ Robert M. Menke

    By:  

/s/ James G. Price

 

Robert M. Menke

      James G. Price  

Chairman

      Regional Director, Southeast Region       Date: See Effective Date on page
1  

/s/ Brad Bishop

       

Brad Bishop, Director

       

/s/ Kenneth P. Cherven

       

Kenneth P. Cherven, Director

       

/s/ Kenneth Delarbre

       

Kenneth Delarbre, Director

       

/s/ Kenneth F. Faliero

       

Kenneth F. Faliero, Director

       

/s/ James E. Macaluso

       

James E. Macaluso, Director

       

/s/ David K. Meehan

       

David K. Meehan, Director

       

/s/ Robert G. Menke

       

Robert G. Menke, Director

     

 

First Community Bank of America

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 6 of 6